Citation Nr: 1610265	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-07 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right knee total arthroplasty, to include a claim for a temporary total (100 percent) evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The Veteran had active service from October 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a hearing before the Board.  The requested videoconference hearing was conducted by the undersigned in January 2016.

The Veteran's voluminous physical files and electronic files (virtual VA, VBMS) were reviewed in preparation for this decision.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, she sustained a June 2008 fall as a result of instability of a right total knee prosthesis provided by VA in April 2008.

2.  The medical opinion of record establishes that instability following an initial total knee replacement, causing a fall, is not a reasonably foreseeable complication of that procedure. 


CONCLUSION OF LAW

The criteria for entitlement to compensation for additional disability residual to right knee total arthroplasty performed by VA on April 17, 2008, are met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This is a highly complex case:  Under certain limited circumstances, 38 U.S.C.A.  § 1151 provides for compensation for the residuals of medical treatment administered by VA, if such treatment causes a qualifying additional disability; the Veteran is then compensated in the same manner as if such additional disability or death were service-connected.  

For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and the proximate cause of the additional disability was carelessness, negligence, or similar fault on the part of VA in furnishing treatment or examination; or an event not reasonably foreseeable.  38 C.F.R. § 3.361.  

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is determined on a case-by case basis.  The event, need not be "completely unforeseeable or unimaginable" but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d).

Facts

The Veteran underwent a right total knee replacement at a VA facility on April 17, 2008.  After she returned home, she had numerous complaints of back pain, and was seen several times by her VA providers in May 2008, primarily for pain management.  No provider noted in any abnormality of the knee replacement or the functioning of that knee replacement.  In early June 2008, the Veteran sought VA emergency treatment, stating she had fallen at home.  June 2008 VA treatment notes reflect that the Veteran reported that the right knee gave way.

The Veteran was found to have ruptured the medial collateral ligament.  Surgical revision of the right total knee replacement was performed in August 2008.  Following that surgical procedure, the Veteran developed an infection in the right knee.  Following additional surgical treatment and several months of antibiotic treatment, the Veteran again underwent revision of the total knee replacement.  Again, an infection developed.  In November 2009, the Veteran underwent fusion of the knee.  Since that time, the Veteran has experienced additional complications.  Several VA hospitalizations have been required for treatment of continuing complications of the right knee surgeries.  The Veteran's right knee is fused and she is unable to bend the right lower extremity below the hip. 

The Veteran obtained a July 2011 medical opinion from the Chief of VA's Orthopedic Service at a VA Medical Center.  The provider opined that it was "certainly true that instability after an index total knee replacement is an uncommon and unforeseeable complication" although it "does occur in a small percentage of patients."  Thus, he opined, the proximate cause of the Veteran's right knee disability was "an event, not reasonably foreseeable."

The statement of the doctor above is particularly important in this case. 

At her January 2016 Videoconference Hearing before the Board, the Veteran described the complex sequence of treatment following her fall in June 2008, and her contention that the fall occurred because the knee replacement gave way.

Analysis

In this case, the RO determined, in a March 2011 rating decision, that there was no carelessness, negligence, or similar fault on the part of VA in furnishing an April 2008 total knee replacement.  The Veteran contends, however, that she is entitled to compensation because the chain of circumstances leading to her current right knee disability was not "reasonably foreseeable".  

Given the June 2011 VA medical opinion by a VA Chief of Orthopedics that the events in this case were not reasonably foreseeable by a reasonable provider, the criteria for compensation under 38 U.S.C.A. § 1151 appear to be met.  As the decision above is favorable to the Veteran, no discussion of VA's efforts to meet its duty to assist the Veteran is required.


ORDER

The appeal for compensation benefits for additional right knee disability following an April 17, 2008 right knee total replacement under 38 U.S.C.A. § 1151 is granted, subject to law and regulations governing the effective date of an award of compensation. 


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


